Citation Nr: 1207798	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-10 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a right wrist disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to August 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2011, the Veteran presented testimony before the undersigned during a hearing at the RO.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for hearing loss and tinnitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

A chronic right wrist disability was not shown in service and there is no probative evidence of record that the Veteran experiences a current disorder of the right wrist attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a right wrist disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002& Supp. 2011); 38 C.F.R. § 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for a right wrist disorder.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to a right wrist disorder until several decades following separation.  Furthermore, the records contains no competent evidence suggesting a causal relationship between the current disability and active service.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Additionally, the Veteran's statements of continuous symptomatology are not deemed credible here, as will be discussed in more detail below.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

At his August 2011 hearing, the Veteran expressed his dissatisfaction with his VA examination.  However, there appears to be some confusion on his part.  As noted above, a VA examination has not been provided with respect to the disability on appeal.  Rather, in January 2011 the Veteran was afforded an examination in relation to a claim of service connection on the left wrist.  Therefore, his complaints that the examiner commented on the wrong wrist are inaccurate- the January 2011 examination was intended to address the left wrist, and did so.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment.  Moreover, his statements in support of the claims are of record, including testimony provided at an August 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2011).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a). See Baldwin v. West, 13 Vet. App. 1 (1999). 

Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran alleges entitlement to service connection for a right wrist disorder.  He contends that he injured his right wrist during service while participating in a training exercise.  Specifically, a fellow soldier inadvertently knocked him over and he consequently broke his fall by bracing himself with his right hand.  The next day his right wrist was painful and swollen.  Since his discharge from service, he has experienced occasional right wrist pain and swelling.   Upon review of the record, to include statements made by the Veteran, the Board finds that the criteria for service connection have not been met.

Initially, the Board notes that the service treatment records fail to show any complaints or treatment for a right wrist disorder.  Consequently, the service treatment records in and of themselves do not establish that the Veteran incurred a chronic right wrist disability during service.  Additionally, the post-service medical evidence fails to demonstrate that any current right wrist problems are attributable to active service.  

The record does not contain any reference to right wrist problems until the Veteran filed his claim for service connection in December 2006, more than 25 years after his discharge from service.  Such a lengthy interval of time between service and initial post-service manifestation of a 'disability' for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, upon VA examination dated in January 2011, the Veteran's right wrist range of motion was within normal limits; there were no additional limitations with repetitive motion; and there was no joint ankylosis.  It is acknowledged that the January 2011 examination was scheduled for the primary purpose of addressing a service connection claim for the left wrist, which is not subject to the present appeal.  Nevertheless, that examination contained range of motion findings pertinent to the right wrist which indicated normal function, such as to enable a finding that there is no demonstrated disability of the right wrist.  Without a showing of current disability, a grant of service connection is precluded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran has additionally asserted that his right wrist disorder may be secondary to a left wrist injury in service.  However, the RO specifically held in January 2011 that service connection was not warranted for a left wrist disorder.  Upon VA examination, dated in January 2011, the examiner noted that the in-service injury was so trivial that the Veteran did not receive any treatment for decades; additionally, the examiner determined that the Veteran's left wrist slight limitation of motion was age-related.   As service connection has not been awarded for a left wrist disorder, service connection for a right wrist disorder cannot be granted on a secondary basis.  38 C.F.R. § 3.310.

The Board acknowledges the Veteran's assertions of continuous right wrist symptomatology since service, and recognizes that he is competent to make such statements.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the Board does not find these assertions credible.  Notably, if the Veteran had continued to experience right wrist problems, it seems reasonable that he would have reported it during service, sought treatment thereafter, and/or raised a claim for service connection sooner than he did.  Moreover, while he endorsed a history of pain and swelling at his August 2011 hearing, overall he failed to provide a more specific or detailed account of his symptoms over time.  Thus, continuity of symptomatology has not here been established, either by the clinical records or the Veteran's own statements.  Moreover, even if he was deemed credible, there is no showing of current disability.  In this regard, pain alone is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, while a lay person can establish a diagnosis in limited circumstances, such have not been satisfied here.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, although the Veteran may believe that any current right wrist disorder is related to service, as a layperson he is not competent to provide an opinion regarding medical nexus. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  

In sum, there is no basis for a grant of service connection for a right wrist disorder here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right wrist disorder is denied.


REMAND

With respect to his claims of service connection for hearing loss and tinnitus, the Veteran stated that he experienced loud noise exposure during basic training and firearms training, and that he has had hearing loss and tinnitus ever since service.  He has also denied any noise exposure since service.  He has been issued hearing aids for his bilateral hearing loss.

Again, the record indicates that the Veteran has current hearing loss and tinnitus.  In this regard, the Board observes that he is competent to report that he has decreased hearing and ringing in the ears. Layno v. Brown, 6 Vet. App. 465 (1994). He has also raised credible contentions of in-service noise exposure.  Thus, the RO should afford him a VA examination to determine the nature and etiology of any hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran a VA audiological examination to determine the nature, extent, onset, and etiology of any hearing loss and tinnitus. The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail. 

The examiner should comment on the Veteran's reported onset and continuity of his hearing loss and tinnitus since service, and opine as to whether it is at least as likely as not that any hearing loss or tinnitus is related to or had its onset in service, particularly, as associated with his report of in-service acoustic trauma. The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative. 

2.  Thereafter, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


